George Rose Smith, Justice, dissenting. In passing upon the voluntariness of a confession we review the record independently and set aside the trial court’s finding if it appears to be clearly against the preponderance of the evidence. Degler v. State, 257 Ark. 388, 517 S.W. 2d 515 (1974). I find that to be true in this instance. The two appellants, both under twenty years of age, were questioned some five months after the crime took place. The officers had no evidence against them except the statement of an accomplice; so confessions were essential to the State’s case. Bell had an attorney, who had instructed him not to make any statements to the police. Walker unquestionably had been subjected to physical abuse by someone. The interrogation lasted four hours, with the officers being unable to remember what was discussed over such a long period of time. An in-custody confession is presumed to be involuntary. Harris v. State, 244 Ark. 314, 425 S.W. 2d 293 (1968). Here I cannot conscientiously say that the State’s evidence is sufficient to overcome the presumption.